Citation Nr: 1416130	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include shoulder impingement, rotator cuff tendonitis, acromioclavicular joint arthritis, and rotator cuff tear.  

2.  Entitlement to service connection for a right shoulder disability, to include shoulder impingement, rotator cuff tendonitis, acromioclavicular joint arthritis, and rotator cuff tear.  

3.  Entitlement to a disability rating greater than 10 percent for service-connected bulging annulus, L5-S1 and L2-3, prior to January 16, 2013. 

4.  Entitlement to a disability rating greater than 20 percent for service-connected bulging annulus, L5-S1 and L2-3, from January 16, 2013. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to August 1999.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  The RO has denied the claims for entitlement to service connection for left and right shoulder impingement with history of rotator cuff tendonitis and acromioclavicular joint arthritis; however, the Board has broadened the claims under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.    

In an August 2013 Decision Review Officer decision, the RO increased the rating for bulging annulus, L5-S1 and L2-3, to 20 percent from January 16, 2013.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Veteran was scheduled for a Board hearing in February 2014; however, he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

All documents on the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents on the Veterans Benefits Management System. 

The issue of entitlement to service connection for (a) bilateral flat feet, to include as secondary to the service-connected bulging annulus, L5-S1 and L2-3, and (b) a disability manifested by sleep problems, to include as secondary to the service-connected bulging annulus, L5-S1 and L2-3, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2010 Form 9 Appeal, March 2014 Informal Hearing Presentation.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A left shoulder injury was not caused or aggravated in the line of duty during active military, naval or air service.

2.  A right shoulder injury was not caused or aggravated in line of duty during active military, naval or air service.

3.  Prior to January 16, 2013, the Veteran's service-connected bulging annulus, L5-S1 and L2-3, was manifested by objective low back pain and degenerative disc disease of the lumbar spine, but not by limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, combined range of motion of 120 degrees or less, an abnormal gait, ankylosis, or incapacitating episodes.  

4.  From January 16, 2013, the Veteran's service-connected bulging annulus, L5-S1 and L2-3, is manifested by objective low back pain, and arthritis, but not by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, an abnormal gait, ankylosis, or incapacitating episodes.  

5.  From January 16, 2013, the medical evidence shows that the Veteran has a neurological impairment of the peripheral sciatic nerve of the right lower extremity associated with the service-connected bulging annulus, L5-S1 and L2-3, that is manifested by mild intermittent dull radicular pain, but without decreased muscle atrophy or sensory disturbances.    


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left shoulder disability, to include shoulder impingement, rotator cuff tendonitis, acromioclavicular joint arthritis, and rotator cuff tear, is not warranted.  38 U.S.C.A. §§ 1110, 101(24) (West 2013); 38 C.F.R. § 3.6 (2013).

2.  Entitlement to service connection for a right shoulder disability, to include shoulder impingement, rotator cuff tendonitis, acromioclavicular joint arthritis, and rotator cuff tear, is not warranted.  38 U.S.C.A. §§ 1110, 101(24) (West 2013); 38 C.F.R. § 3.6 (2013).

3.  Prior to January 16, 2013, the criteria for a rating greater than 10 percent for the service-connected bulging annulus, L5-S1 and L2-3, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).  

4.  From January 16, 2013, the criteria for a rating greater than 20 percent for the service-connected bulging annulus, L5-S1 and L2-3, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).  

5.  From January 16, 2013, the criteria for a separate rating of 10 percent, but no higher, for neuralgia of the peripheral sciatic nerve of the right lower extremity associated with the service-connected bulging annulus, L5-S1 and L2-3, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.124, 4.124a, Diagnostic Code 8720 (2013).  






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, VA is required to notify the Veteran of the type of evidence needed to substantiate the claim, which is evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in April 2008 and February 2007, in which the Veteran was notified of the evidence necessary to support the claim for an increased rating and service connection.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letters also discussed how VA determines the effective date and disability rating.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in January 2013 and December 2009.  The examiners each conducted a thorough orthopedic examination and provided sufficient information regarding the Veteran's orthopedic manifestations, such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110.

"Active military, naval or air service" includes periods of active duty for training and inactive duty for training, during which an injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6; see also Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

The Veteran contends that he has a bilateral shoulder disability that is related to injuries sustained while preparing for a physical training (PT) test he was to take during Army Reserve service.  See e.g., March 2014 Informal Hearing Presentation.  Specifically, in the March 2007 notice of disagreement, the Veteran stated:

I was requested to take a PT test semi-annually.  Because I live in Harvest, Alabama, I was preparing, at Redstone Arsenal, Alabama for an upcoming PT test.  During the practice sessions I injured both of my shoulders.  Because I was not physically assigned to Redstone Arsenal I was unable to go on sick call for the injured shoulders...

In January 2007, my unit was mobilized and I reported to the unit headquarters in Seattle, Washington.  During the mobilization medical exam, the doctors reviewed my bilateral shoulder condition and placed me on a P-3 profile.  Because of this profile, I was not deployable with the unit and was, in fact, subsequently medically retired because of the bilateral shoulder condition.  

In as much as the shoulder injuries were incurred during preparation for a PT test, I believe they should be acknowledged as service-connected disabilities.

The Veteran also stated that he was getting ready to be on duty, but was not on duty orders when he injured his shoulders.  See November 2009 Decision Review Officer hearing.    

The Veteran has been diagnosed with right shoulder rotator cuff rupture during the appeal period.  See February 2007 private treatment record.  The Veteran has a history of bilateral shoulder impingement with history of rotator cuff tendonitis and acromioclavicular joint arthritis.  See 2006 private treatment records from the Orthopedic Center.  The Veteran's Army Reserve service treatment records show notations of bilateral shoulder pain.  Private treatment records from Dr. L. M. show that the Veteran incurred a left shoulder injury in February 2003 and received treatment in March 2003.  See March 2003 private treatment records.  

The Board concedes that the Veteran injured his bilateral shoulders.  However, by the Veteran's own admission, the injuries did not happen during active service.  The Veteran states that he was preparing for a test prior to active service and he was not on orders.  Therefore, his shoulder injuries were not incurred in the line of duty during active military, naval or air service.  Accordingly, service connection for a bilateral shoulder disability is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.6.

The Board acknowledges the Veteran's argument that because he was at Redstone Arsenal and training for a military test, he should be granted service connection.  However, as the Veteran stated, he was not physically assigned to Redstone Arsenal, and he was not on orders to train there.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For the above reasons, service connection for a bilateral shoulder disability is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.6.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  The Veteran's service-connected bulging annulus, L5-S1 and L2-3, is currently evaluated at 10 percent disabling prior to January 16, 2013, and 20 percent disabling from January 16, 2013 under 38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome).  The Board notes that the Veteran is separately evaluated for left lower extremity radiculopathy.  See August 2013 rating decision.

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

When rated based on incapacitating episodes, a 10 percent rating is warranted when there are incapacitating episodes having a duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See Deluca, at 206.  

Low Back

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran contends that the current ratings do not accurately depict the severity of his condition.  See March 2008 claim.  

On VA examination in December 2009, the Veteran reported severe chronic daily pain in the low back and a numb sensation in the back of the right leg that radiates to the area behind the knee.  The Veteran denied flare-ups and incapacitating episodes.  He reported that he is able to walk 1 to 3 miles.  There was no ankylosis.  Objective pain with motion on both sides of the thoracic sacrospinalis was noted.  The sensory exam showed normal results.  Reflexes of the bilateral lower extremities were absent.  On range of motion testing, flexion was limited to 78 degrees.  Extension was limited to 21 degrees.  Left lateral flexion was limited to 23 degrees.  Left lateral rotation as limited to 19 degrees.  Right lateral flexion and right lateral rotation were both limited to 24 degrees.  There was objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion testing.  The x-ray report of the lumbosacral spine showed an impression of mild to moderate degenerative changes of the lumbar spine.  The Veteran was diagnosed with degenerative arthrosis and degenerative disc disease of the lumbar spine.  

On VA examination in January 2013, the Veteran was diagnosed with degenerative arthrosis and degenerative disc disease.  The Veteran reported that he cannot sleep in a bed now due to increased pain in the back.  The Veteran also reported that he now has intermittent pain radiating down the right leg to the heel.  He denied flare-ups that impact the function of the back.  On initial range of motion testing, forward flexion was limited to 60 degrees, and objective evidence of painful motion began at 50 degrees.  Extension was limited to 20 degrees, and there was no objective evidence of painful motion.  Right lateral flexion was limited to 30 degrees or greater, and objective evidence of painful motion began at 30 degrees or greater.  Left lateral flexion was limited to 25 degrees, and objective evidence of painful motion began at 25 degrees.  Right lateral rotation was limited to 25 degrees, and there was no objective evidence of painful motion.  Left lateral rotation was limited to 20 degrees, and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  After three repetitions, range of motion testing was unchanged.  It is noted that the Veteran did not have additional limitation in range of motion of the back following repetitive-use testing.  The Veteran had functional impairment of the back to which pain on movement contributes.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the back.  The Veteran did not have guarding or muscle spasm of the back.  There was no loss of strength or muscle atrophy.  Reflexes of the bilateral lower extremities were hypoactive.  The sensory exam showed normal results.  The Veteran is noted as having radicular pain or other symptoms due to radiculopathy, such as mild intermittent pain (usually dull) in the right lower extremity.  The examiner indicated involvement of the L4/L5/S1/S2/S3 sciatic nerve roots of the right lower extremity.  The examiner indicated that the severity of radiculopathy of the right side was mild.  The examiner reported that the Veteran does not have intervertebral disc syndrome.  Imaging studies of the thoracolumbar spine showed arthritis.  

Pursuant to DC 5010, arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The lumbar vertebrae, lumbosacral articulation, and both sacroiliac joints are each considered groups of minor joints, ratable on parity with major joints for rating purposes.  38 C.F.R. § 4.45.  

Limitation of the motion of the thoracolumbar spine is rated under the General Formula for DC 5235 through DC 5243.  Because limitation of motion is shown and arthritis has been established by x-ray findings, the Veteran's thoracolumbar spine arthritis will be rated on the basis of limitation of motion of the thoracolumbar spine under the General Formula per 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.71a; DC 5003.  Evaluation under the General Formula is discussed below.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's bulging annulus, L5-S1 and L2-3, is currently rated under DC 5243 (intervertebral disc syndrome).  The Board acknowledges that on VA examination in January 2013, it is noted that the Veteran does not have intervertebral disc syndrome; and, on VA examination in December 2009, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The Board notes that any disability of the spine is rated under either the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  Because there is a diagnosis pertaining to the vertebral discs, and both formulas shall be considered no matter what diagnostic code is assigned, DC 5243 is deemed by the Board to be the most appropriate in this case.  Further, DC 5243 contemplates the Veteran's symptoms of limitation of motion of the low back.  For these reasons, the Board concludes that the Veteran is appropriately rated under DC 5243.

The Board has considered the Veteran's statements that describe his symptoms such as pain and limited mobility.  The Veteran is certainly competent to describe his observations and the Board finds that Veteran is credible.  However, the Board finds the objective medical findings by skilled medical professionals are more persuasive for rating purposes, as they conducted orthopedic examinations to objectively determine the Veteran's orthopedic manifestations.

Because the two VA orthopedic examinations rendered different objective results during the appeal period, the Board finds that the staged rating periods assigned by the RO and discussed below are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to January 16, 2013

Regarding the General Formula, and when considering pain and functional loss due to pain, the evidence shows that forward flexion was at most limited to 78 degrees.  The medical findings do not more nearly approximate or equate to forward flexion of greater than 30 degrees but not greater than 60 degrees, even when considering additional functional loss due to pain and pain on movement, to include with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Upon repetitive motion, there was no additional functional loss.  Because forward flexion of the thoracolumbar spine is not greater than 30 degrees but not greater than 60 degrees, the combined range of motion was not 120 degrees or less, and there is no evidence of ankylosis, a rating higher than 10 percent is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

As to rating the disability based on incapacitating episodes, there is no lay or medical evidence of any incapacitating episodes.  Therefore, the Veteran does not meet the criteria for the next higher rating of 20 percent under DC 5243.  

Because the preponderance of the evidence is against the claim for entitlement to an evaluation greater than 10 percent prior to January 16, 2013 for bulging annulus, L5-S1 and L2-3, the claim is denied.  38 U.S.C.A. § 5107.

From January 16, 2013

Regarding the General Formula, and when considering pain and functional loss due to pain, the evidence shows that forward flexion was at most limited to 50 degrees.  The medical findings do not more nearly approximate or equate to forward flexion of the thoracolumbar spine of 30 degrees or less, even when considering additional functional loss due to pain and pain on movement, to include with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Upon repetitive motion, there was no additional functional loss.  Because forward flexion of the thoracolumbar spine is not 30 degrees or less, and there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

As to rating the disability based on incapacitating episodes, there is no lay or medical evidence of any incapacitating episodes.  Therefore, the Veteran does not meet the criteria for the next higher rating of 40 percent under DC 5243.  

Because the preponderance of the evidence is against the claim for entitlement to an evaluation greater than 20 percent from January 16, 2013 for bulging annulus, L5-S1 and L2-3, the claim is denied.  38 U.S.C.A. § 5107.

Separate Rating for 
Neurological Impairment

Regarding separate ratings for neurological impairments, the General Formula requires consideration of neurological findings, to include bladder or bowel impairment.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  The Board notes that though the Veteran has been separately rated for left lower extremity radiculopathy associated with the bulging annulus, L5-S1 and L2-3, a right lower extremity neurological impairment has not been addressed.

A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale [as neuritis], with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Under 38 C.F.R. § 4.124a , Diagnostic Code 8720, neuralgia of the peripheral sciatic nerve is to be rated 10 percent disabling for mild neuralgia; 20 percent disabling for moderate neuralgia; 40 percent for moderately severe neuralgia; and 60 percent for severe neuralgia with marked muscular atrophy.  

The terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board acknowledges that on VA examination in December 2009, the Veteran complained of chronic daily pain in the low back and a numb sensation in the back of the right leg that radiates to the area behind the knee.  The Board also acknowledges that there is objective evidence of absent or hypoactive reflexes of the bilateral lower extremities.  However, there is no medical evidence specifically showing that the numbness and abnormal reflexes are due to the service-connected low back disability.  Further, there is no evidence of muscle atrophy and sensory disturbances.  Because there is no competent medical evidence confirming the existence of neuritis that is associated with the Veteran's bulging annulus, L5-S1 and L2-3, a separate rating for neuritis is not warranted.  38 C.F.R. §§ 4.71a, DC 5235-5243, Note (1), 4.123.

However, there is medical evidence showing that the Veteran has a neurological impairment due to the service-connected bulging annulus, L5-S1 and L2-3.  The January 16, 2013 VA examination shows dull and intermittent radicular pain in the right lower extremity due to radiculopathy that involves the L4/L5/S1/S2/S3 sciatic nerve roots.  There is objective evidence that the severity of radiculopathy of the right side is mild.  In light of the medical evidence of dull intermittent pain involving the sciatic nerve roots, the Board finds that the Veteran's neurological impairment should be rated under DC 8720 (neuralgia of the peripheral sciatic nerve).  Because there is objective evidence that the severity of radiculopathy of the right side is mild, the Board finds that the Veteran's neurological impairment more nearly approximates the criteria for mild neuralgia.  38 C.F.R. § 4.7.  

Because the medical evidence first shows neuralgia associated with the service-connected low back disability on January 16, 2013, the Board finds that a separate rating of 10 percent is warranted for the Veteran's neuralgia of the peripheral sciatic nerve under DC 8720 from January 16, 2013.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bulging annulus, L5-S1 and L2-3.  The Veteran's bulging annulus, L5-S1 and L2-3, has been manifested by pain objective low back pain, degenerative disc disease of the lumbar spine, tenderness on palpation, arthritis, and limitation of motion.  The Veteran's neurological impairment of the peripheral sciatic nerve of the right lower extremity associated with the service-connected bulging annulus, L5-S1 and L2-3, is manifested by mild intermittent dull radicular pain.  The rating criteria assigned contemplate these impairments in relation to their impact on range of motion of the low back and the Veteran's mobility.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a left shoulder disability, to include shoulder impingement, rotator cuff tendonitis, acromioclavicular joint arthritis, and rotator cuff tear, is denied.  

Entitlement to service connection for a right shoulder disability, to include shoulder impingement, rotator cuff tendonitis, acromioclavicular joint arthritis, and rotator cuff tear, is denied.

Entitlement to a disability rating greater than 10 percent for service-connected bulging annulus, L5-S1 and L2-3, prior to January 16, 2013, is denied. 

Entitlement to a disability rating greater than 20 percent for service-connected bulging annulus, L5-S1 and L2-3, from January 16, 2013, is denied. 

Entitlement to a separate rating of 10 percent for neuralgia of the peripheral sciatic nerve of the right lower extremity associated with the service-connected bulging annulus, L5-S1 and L2-3, is granted from January 16, 2013, subject to the law and regulations governing the payment of monetary benefits.  




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


